--------------------------------------------------------------------------------

Exhibit 10.3
 
 
Walgreens Boots Alliance, Inc.
 
2013 Omnibus Incentive Plan
 
Amended and Restated Effective July 8, 2015
 

--------------------------------------------------------------------------------

Walgreens Boots Alliance, Inc.
 
2013 Omnibus Incentive Plan
 
TABLE OF CONTENTS
 

    
Page
I.
Background
1
     
II.
Purpose 
2
     
III.
Definitions
2
     
IV.
Administration
10
       
4.01
Authority of the Committee
10
 
4.02
Manner of Exercise of Committee Authority
11
 
4.03
Advisors and Agents of the Committee
12
 
4.04
Records and Reports of the Committee
12
 
4.05
Limitation of Liability; Indemnification
12
 
4.06
Expenses
12
 
4.07
Service in More than One Capacity
12
       
V.
Shares Subject to Plan
13        
5.01
Overall Number of Shares Available for Delivery
13
 
5.02
Share Counting Rules
13
 
5.03
Per Person Award Limits
14
 
5.04
Adjustments
14
 
5.05
Former Plans
15
       
VI.
Eligibility and General Conditions for Awards
15        
6.01
Eligibility
15
 
6.02
Awards
15
 
6.03
Award Agreement
15
 
6.04
Vesting; Termination of Service
15
 
6.05
Nontransferability of Awards
17
 
6.06
Cancellation and Rescission of Awards
19
 
6.07
Stand-Alone, Tandem and Substitute Awards
19
 
6.08
Deferred Awards
20
       
VII.
Specific Provisions for Awards
21
       
7.01
Options
21
 
7.02
Stock Appreciation Rights
22
 
7.03
Restricted Stock Shares
23

 
i

--------------------------------------------------------------------------------

 
7.04
Restricted Stock Units
24
 
7.05
Dividend Equivalents
24
 
7.06
Performance Shares and Performance Units
25
 
7.07
Annual Equity Grants, Deferred Stock Units and Deferrals for Non-Employee
Directors
26
 
7.08
Bonus Stock and Other Awards
30
 
7.09
Cash Awards
31
       
VIII.
Performance Awards
31          
8.01
Performance Awards Generally
31
 
8.02
Performance Awards Under Section 162(m) of the Code
31
 
8.03
Performance Criteria
33
 
8.04
Settlement of Performance Awards
34
 
8.05
Written Determinations
35
 
8.06
Additional and Substitute Awards
35
 
8.07
Interest
35
 
8.08
Exemptions from Section 16(b) Liability
35
       
IX.
Change in Control
35          
9.01
Committee Discretion for Awards that are not 409A Compensation
35
 
9.02
Effect of Change in Control on 409A Compensation
36
       
X.
General Provisions
36
         
10.01
Additional Award Forfeiture Provisions
36
 
10.02
Compliance with Legal and Other Requirements
37
 
10.03
Designation of Beneficiary
38
 
10.04
Tax Provisions
38
 
10.05
Limitation on Benefits
39
 
10.06
Amendment and Termination of the Plan
41
 
10.07
No Repricing
41
 
10.08
Clawback; Right of Setoff
41
 
10.09
Nonexclusivity of the Plan
42
 
10.10
Treatment of Awards by Other Plans
42
 
10.11
Payments in the Event of Forfeitures; Fractional Shares
42
 
10.12
Considerations Under Section 409A of the Code
42
 
10.13
Governing Law
43
 
10.14
Awards to Participants Outside the United States
43
 
10.15
Limitation on Rights Conferred under Plan
43
 
10.16
Severability; Entire Agreement
43
 
10.17
Plan Term
44
 
10.18
Gender and Number
44
 
10.19
General Creditor Status
44

 
ii

--------------------------------------------------------------------------------

Walgreens Boots Alliance, Inc.
2013 Omnibus Incentive Plan
 

I. Background

 
1.01    Walgreen Co., an Illinois corporation (“Walgreens”), previously
maintained the Walgreen Co. Executive Option Plan, which was originally
effective October 13, 1982 and then known as the Walgreen Co. 1982 Executive
Incentive Stock Option Plan (the “Former Stock Option Plan”).  The Former Stock
Option Plan was thereafter amended and restated from time to time and most
recently was amended and restated effective January 13, 2010 and approved by the
shareholders of Walgreens at the annual shareholder meeting on January 13, 2010.
 
1.02    Walgreens previously maintained the Walgreen Co. Long-Term Performance
Incentive Plan, which was originally effective September 1, 1980 and then known
as the Walgreen Co. Restricted Performance Share Plan (the “Former Incentive
Plan”).  The Former Incentive Plan was thereafter amended from time to time and
most recently was amended and restated effective January 10, 2007 and was
approved by the shareholders of Walgreens at the annual shareholder meeting on
January 10, 2007.
 
1.03    Walgreens previously maintained the Walgreen Co. Nonemployee Director
Stock Plan, which was originally effective November 1, 1996 (the “Former
Director Plan”).  The Former Director Plan was thereafter amended form time to
time and most recently amended and restated effective January 14, 2004 and
approved by the shareholders of the Company at the annual shareholder meeting on
January 14, 2004, and subsequently amended.
 
1.04    Walgreens previously maintained the Walgreen Co. Broad Based Employee
Stock Option Plan, which was originally effective July 10, 2002 (the “Former
Broad Based Plan”).  The Former Broad Based Plan was amended from time to time.
 
1.05    Effective as of January 9, 2013, Walgreens consolidated the Former Stock
Option Plan, the Former Incentive Plan, the Former Director Plan, and the Former
Broad Based Plan (the “Former Plans”) into a single amended and restated
document in the form of the Walgreen Co. 2013 Omnibus Incentive Plan (the
“Plan”) and provided in that document a framework for administration of the
annual Management Incentive Plan, for ease of administration and transparency to
shareholders.  From and after January 9, 2013, the date upon which  shareholder
approval of the Plan was obtained, no further awards may be granted under the
Former Stock Option Plan, Former Incentive Plan, Former Director Plan or Former
Broad Based Plan as in effect prior to the adoption of the Plan.
 
1.06    Walgreens established the Plan effective January 9, 2013 (“Effective
Date”).
 
1.07    Unless the context requires otherwise, the terms and provisions of the
Plan shall apply to outstanding awards granted prior to the Effective Date under
the Former Stock Plan, the Former Incentive Plan, and the Former Director Plan.
 
1.08    On December 31, 2014, a reorganization of Walgreens into a holding
company structure (the “Reorganization”) was completed.   Pursuant to the
Reorganization, Walgreens became a wholly owned subsidiary of a new Delaware
corporation named Walgreens Boots Alliance, Inc. (the “Company”).  In connection
with the Reorganization, the Plan and all Awards then outstanding under the Plan
were assumed by the Company and the Plan was amended and restated.
 
1

--------------------------------------------------------------------------------

1.09    The Plan is hereby further amended and restated as set forth herein,
effective as of July 8, 2015, to modify the deferral rights of Non-Employee
Directors and otherwise clarify the terms by which Awards may be deferred under
the Plan.
 

II. Purpose

 
The purpose of the Plan is to aid the Company in attracting, retaining,
motivating and rewarding employees, Non-Employee Directors, and other persons
who provide substantial services to the Company or its Affiliates, to provide
for equitable and competitive compensation opportunities, including deferral
opportunities, to encourage long-term service, to recognize individual
contributions and reward achievement of Company goals, and promote the creation
of long-term value for shareholders by closely aligning the interests of
Participants with those of shareholders.  The Plan authorizes stock-based and
cash-based incentives for Participants.
 

III. Definitions

 
In addition to the terms defined in Article I above and elsewhere in the Plan,
the following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
 

3.01 “Affiliate” means any person with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code, except that in
applying Sections 1563(a)(1), (2) and (3) of the Code for purposes of
determining a controlled group of corporations under Section 414(b) of the Code,
the language “at least 50 percent” shall be used instead of “at least 80
percent” in each place it appears in Sections 1563(a)(1), (2) and (3) of the
Code, and in applying Treas. Reg. §1.414(c)-2 for purposes of determining a
controlled group of trades or businesses under Section 414(c) of the Code, the
language “at least 50 percent” shall be used instead of “at least 80 percent” in
each place it appears in Treas. Reg. §1.414(c)-2.  Notwithstanding the
foregoing, where justified by legitimate business criteria as determined by the
Committee in its sole discretion, “at least 20 percent” shall be substituted for
“at least 50 percent” in the preceding sentence in determining whether a
Participant has had a Termination of Service.

 

3.02 “Award” means any Option, SAR, Restricted Stock Share, Restricted Stock
Unit, Performance Share, Performance Share Unit, Other Award or Stock granted as
a bonus or in lieu of another award, together with any related right or
interest, granted to an Eligible Person under the Plan.

 

3.03 “Award Agreement” means the agreement setting forth the terms and
conditions to which an Award is subject, to the extent not provided in the Plan,
together with any additional documents (such as Beneficiary designations)
relating to a specific Award.

 
2

--------------------------------------------------------------------------------

3.04 “Beneficiary” means the individual or entity designated by the Participant
to receive the benefits specified under the Participant’s Award upon such
Participant’s death.  See Section 10.03.  No Beneficiary shall have any rights
under the Plan prior to the death of the Participant.

 

3.05 “Beneficial Owner” has the meaning specified in Rule 13d-3 under the
Exchange Act.

 

3.06 “Board” means the Board of Directors of the Company.

 

3.07 “Cause” means any one or more of the following, as determined by the
Committee or its delegate in its sole discretion:

 

(a) a Participant’s commission of a felony or any crime of moral turpitude;

 

(b) a Participant’s dishonesty or material violation of standards of integrity
in the course of fulfilling his or her employment duties to the Company or any
Affiliate;

 

(c) a material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;

 

(d) willful and deliberate failure on the part of the Participant to perform his
or her employment duties to the Company or any Affiliate in any material
respect, after reasonable notice of such failure and an opportunity to correct
it; or

 

(e) failure to comply in any material respect with the Foreign Corrupt Practices
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and the Truth in Negotiations Act, or any rules or
regulations thereunder.

 

3.08 “Change in Control” means:

 

(a) except as provided in (b) and (c), for Awards granted on and after the
Effective Date, any one or more of the following:

 

(i) any one person, or more than one person acting as a group other than (A) an
employee benefit plan (or related trust) of the Company or a subsidiary or (B)
the Company or a subsidiary (collectively, the “Excluded Persons”) acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company; or

 
3

--------------------------------------------------------------------------------

(ii) any one person, or more than one person acting as a group (other than any
Excluded Person), acquires (or has acquired during the twelve (12)-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company that constitutes thirty percent (30%) or more
of the total fair market value or total voting power of the stock of the
Company; or

 

(iii) any one person, or more than one person acting as a group (other than any
Excluded Person), acquires (or has acquired during the twelve (12)-month period
ending on date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all the assets of
the Company immediately before such acquisition or acquisitions; or

 

(iv) a majority of members of the Company’s Board is replaced during any twelve
(12)-month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Company’s Board before the date of the
appointment or election; and

 

(b) for Awards granted before the Effective Date, a “change in control” as
defined under the applicable Former Plan; and

 

(c) for Awards that are 409A Compensation granted prior to January 8, 2014, a
“change in control” as defined in the Plan prior to January 8, 2014; provided
that such change in control is a change in ownership of the Company (within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(v)), a change in effective
control of the Company (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vi)(A)), or a change in the ownership of a substantial portion of
the Company’s assets (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vii)).

 
Notwithstanding the provisions of Section 3.08(a), there shall not be a Change
in Control if any event described in Section 3.08(a) occurs, and immediately
following such event: (1) all or substantially all of the individuals and
entities who are the beneficial owners, respectively, of the outstanding Stock
and outstanding Company voting securities immediately prior to such event will
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the outstanding shares of Stock, and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such event (including, without limitation, a corporation which as a result of
such event owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such corporate transaction,
of the outstanding Stock and outstanding Company voting securities, as the case
may be; (2) no person (other than an Exempt Person or a corporation resulting
from such event) will beneficially own, directly or indirectly, thirty percent
(30%) or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such event or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, except to the extent that such ownership existed
prior to the event; and (3) individuals who were members of the incumbent Board
at the time of the Board’s approval of the execution of the initial agreement
providing for such corporate transaction will constitute at least a majority of
the members of the board of directors of the corporation resulting from such
corporate transaction.
 
4

--------------------------------------------------------------------------------

3.09 “Code” means the Internal Revenue Code of 1986, as amended.  Reference to
any provision of the Code or regulation thereunder shall include any successor
provision and any regulations and other applicable guidance or pronouncement of
the Internal Revenue Service or the Department of the Treasury and applicable
case law relating to such Section of the Code.

 

3.10 “Committee” means except for purposes of Section 7.07 and Awards
thereunder, the Compensation Committee of the Board, the composition and
governance of which is established in the Committee’s charter as approved from
time to time by the Board.  Each member of the Committee is intended to qualify
as “independent” as determined in accordance with the regulations of the stock
exchange on which the Stock is principally registered, and the Company’s
categorical standards, and to qualify as a “non-employee director” under SEC
Rule 16b-3, and as an “outside director” under Section 162(m) of the Code. 
However, no action of the Committee shall be void or deemed to be without
authority due to the failure of any member, at the time the action was taken, to
meet the foregoing qualification standards.  For purposes of Section 7.07 and
Awards thereunder, “Committee” means the Nominating and Governance Committee of
the Board, the composition and governance of which is established in the
Committee’s charter as approved from time to time by the Board.  The full Board
may perform any function of the Committee hereunder except to the extent limited
under the applicable stock exchange policies and requirements for listed
companies or the Company’s bylaws, in which case the term “Committee” shall
refer to the Board.  To the extent the Committee has delegated authority to
another person or persons the term “Committee” shall refer to such other person
or persons.

 

3.11 “Company” means Walgreens Boots Alliance, Inc. and any successor thereto.

 

3.12 “Deferred Award” means any Award to the extent that by its terms the Award
will not or might not be paid or otherwise settled in full no later than the
15th day of the third month after the later of (a) the last day of the first
calendar year in which the Award is no longer subject to a Substantial Risk of
Forfeiture or (b) the last day of the Company’s first fiscal year in which the
Award is no longer subject to a Substantial Risk of Forfeiture.

 
5

--------------------------------------------------------------------------------

3.13 “Director” means a member of the Board.

 

3.14 “Disability” means that the Participant has become disabled as provided in
the long-term disability plan of the Company or an Affiliate applicable to the
Participant (or which would be applicable if the Participant elected coverage
under such plan).

 

3.15 “Dividend Equivalent” means a right granted to an Eligible Person to
receive cash, Stock, or other property equal in value to all or a specified
portion of the dividends paid with respect to a specified number of shares of
Stock in connection with dividend declarations, reclassifications, spin-offs,
and the like.

 

3.16 “Effective Date” is defined in the Preamble.

 

3.17 “Eligible Person” means an employee of the Company or any Affiliate,
including any executive officer or Non-Employee Director of the Company.

 

3.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time and the rules and regulations thereunder.

 

3.19 “Fair Market Value” means as of any applicable date:

 

(a) If the Stock is listed on the NASDAQ Stock Market or other United States
national securities exchange registered under the Exchange Act, the value under
such of the following as the Committee shall determine based on actual reported
transactions in such Stock on the NASDAQ Stock Market or such other exchange:

 

(i) The last sale before or the first sale after the date the Award is granted;

 

(ii) the closing sales price on such date or (whether or not sales are reported
on such date) the last preceding date on which a sale was reported;

 

(iii) the arithmetic mean of the high and low prices on such date or (whether or
not sales are reported on such date) the last preceding date on which sales were
reported;

 

(iv) the average selling price of the Stock over a specified period beginning
within 30 days before and ending within 30 days after the applicable date, based
on the arithmetic mean of such selling prices during the specified period, or an
average of such prices weighted based on the volume of trading of the Stock on
each trading date during the specified period; provided, however, that such
method may be used only if the relevant Eligible Person, the number and class of
shares of Stock subject to such method, and the method for determining such
price including the period over which the average are determined, are
irrevocably determined and set forth in an Award Agreement before the beginning
of the specified period.

 
6

--------------------------------------------------------------------------------

The Committee may apply different of the foregoing methods for different
purposes; provided, however, that if no other method is determined by the
Committee the Fair Market Value shall be determined based on the closing sales
price on the last preceding date on which a sale was reported, and the grant
price for an Option or Stock Appreciation Right shall be (i) the closing sales
price on the date of grant if Stock is traded on such date, or (ii) the closing
sales price on the next date on which Stock is traded.
 

(b) If Stock publicly traded but is not listed on any such exchange, any of the
methods set forth in subsection (a) applied to the bid quotations with respect
to a share of Stock on the OTC Bulletin Board or other over-the-counter
quotation system then in use as the principle system then available for
reporting or ascertaining quotations for the Stock; and

 

(c) If Stock is not publicly traded, the fair market value on the applicable
date of a share of Stock as determined by the Committee in good faith.

 

3.20 “Former Plan” means any of the Walgreen Co. Executive Option Plan, the
Walgreen Co. Long-Term Performance Incentive Plan, the Walgreen Co. Nonemployee
Director Stock Plan, and the Walgreen Co. Broad-Based Employee Stock Option
Plan.

 

3.21 “409A Compensation” means a Deferred Award or other compensation that is
“nonqualified deferred compensation” subject to Section 409A of the Code,
regardless of when granted or awarded.

 

3.22 “Incentive Stock Option” or “ISO” means any Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code, and
qualifying thereunder.

 

3.23 “Non-Employee Director” means a Director who is not an employee of the
Company or an Affiliate.

 

3.24 “Nonstatutory Option” means an Option that is not an Incentive Stock
Option.

 

3.25 “Option” means a right granted to an Eligible Person to purchase a number
of shares of Stock (which may be Restricted Stock) at a specified price during a
specified time period, and subject to such other terms and conditions as the
Committee may determine.  The term “Option” includes both an Incentive Stock
Option and a Nonstatutory Option.

 

3.26 “Other Awards” means cash or Stock-based Awards granted to an Eligible
Person under Section 7.08 or 7.09.

 
7

--------------------------------------------------------------------------------

3.27 “Participant” means an Eligible Person (or former Eligible Person) who has
been granted an Award under the Plan which remains outstanding or which remains
subject to any provision of this Plan, including without limitation Sections
10.01 and 10.08.

 

3.28 “Performance Award” means an Award that (in addition to any other
conditions) is conditional based upon the degree of satisfaction of performance
criteria specified by the Committee.  Performance Awards include, but are not
limited to, Performance Shares and Performance Units.

 

3.29 “Performance Share” means a conditional right granted to an Eligible Person
to receive a variable number of shares of Stock based upon the degree of
satisfaction of performance criteria specified by the Committee.

 

3.30 “Performance Unit” means a conditional right granted to an Eligible Person
to receive a payment equal to the value of the performance unit based upon the
degree of satisfaction of criteria specified by the Committee.

 

3.31 “Restricted Stock” means a Restricted Stock Share or a Restricted Stock
Unit.

 

3.32 “Restricted Stock Share” means a share of Stock granted to an Eligible
Person under Section 7.03 which is subject to certain restrictions and to a
substantial risk of forfeiture.

 

3.33 “Restricted Stock Unit” or “RSU” means a bookkeeping entry representing a
hypothetical share of Stock granted to an Eligible Person under Section 7.04
which is subject to certain restrictions and to a substantial risk of
forfeiture.  A Restricted Stock Unit shall have a nominal value on any date
equal to the Fair Market Value of one share of Stock on that date.  A Restricted
Stock Unit may be settled for cash, property, or shares of Stock, and may be a
Performance Award.  Restricted Stock Units represent an unfunded an unsecured
obligation of the Company.

 

3.34 “Retire” or “Retirement” means a Termination of Service for any reason
other than a Termination of Service for Cause, Disability, or death after
attaining age 55 and having at least 10 years of service (whether as an employee
or Director) with the Company or any Affiliate.

 

3.35 “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

 

3.36 “Separation from Service” means

 

(a) In the case of an individual who is an employee of the Company or an
Affiliate, the employee’s termination of employment with the Company and its
Affiliates.  Whether a termination of employment has occurred shall be
determined based on whether the facts and circumstances indicate the individual
and the employer reasonably anticipate that no further services will be
performed by the individual for the Company and its Affiliates; provided,
however, that an individual shall be deemed to have a Separation from Service if
the level of services he or she would perform for the Company and its Affiliates
after a certain date permanently decreases to no more than twenty percent (20%)
of the average level of bona fide services performed for the Company and its
Affiliates (whether as an employee or independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Company and its Affiliates if the individual has been providing services for
less than 36 months).  For this purpose, an individual is not treated as having
a Separation from Service while he or she is on a military leave, sick leave, or
other bona fide leave of absence, if the period of such leave does not exceed
six months (90 days in the case of an Incentive Stock Option), or if longer, so
long as the individual has a right to reemployment with the Company or an
Affiliate under an applicable statute or by contract; and

 
8

--------------------------------------------------------------------------------

(b) In the case of a Director, the individual ceases to be a Director of the
Company and all Affiliates, unless immediately upon such cessation the
individual has a relationship with the Company or an Affiliate such that such
cessation would not be a separation from service under Section 409A of the Code,
in which case a Separation from Service will occur upon the cessation of such
relationship as provided in Section 409A of the Code; and

 

(c) In the case of a consultant or advisor, the individual ceases to have a
contractual obligation to perform consulting services for the Company and all
Affiliates, unless immediately upon such cessation the individual has a
relationship with the Company or an Affiliate such that such cessation would not
be a separation from service under Section 409A of the Code, in which case a
Separation from Service will occur upon the cessation of such relationship as
provided in Section 409A of the Code.

 

(d) Notwithstanding the foregoing, no such event shall be a Separation from
Service if immediately upon such event the individual continues to be an
Eligible Person by reason of another relationship with the Company or any
Affiliate from which no Separation from Service has occurred.

 
3.37            “Specified Employee” means an individual who, as of the date of
his or her Termination of Service, is a key employee of the Company or any
Affiliate whose stock is publicly traded, as determined under the policy of the
Company as in effect from time to time, for determining “specified employees”
consistent with the requirements of Section 409A of the Code.
 
3.38            “Stock” means a share of the Company’s common stock $0.01 par
value and any other equity securities of the Company that may be substituted or
resubstituted for such Stock.
 
9

--------------------------------------------------------------------------------

3.39            “Stock Appreciation Right” or “SAR” means a right granted to an
Eligible Person to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee, which grant price shall be not
less than the Fair Market Value of a share of Stock on the date of grant of such
SAR.
 
3.40            “Substantial Risk of Forfeiture” means such term as described in
Treas. Reg. §§ 1.409A-1(d) and 1.409A-1(b)(4).
 
3.41            “Termination of Service” “termination of employment”, and words
of similar import, unless the context clearly indicates otherwise, mean
termination of employment (or for a Participant who is not an employee,
termination of service), as determined by the Committee; provided that in the
case of an Award that is 409A Compensation, such term shall mean Separation from
Service.
 

IV. Administration

 
4.01    Authority of the Committee.  The Plan shall be administered by the
Compensation Committee of the Board or by a duly appointed delegate of the
Committee, which shall have full and final authority, in its discretion, in each
case subject to and consistent with the provisions of the Plan,
 

(a) to determine which Eligible Persons shall be granted Awards;

 

(b) to determine the type and size of Awards, the dates on which Awards may be
granted, exercised or settled and on which the risk of forfeiture or any
deferral period relating to Awards shall lapse or terminate, and to accelerate
any such dates;

 

(c) to determine the expiration date of any Award;

 

(d) to determine whether an Award will be granted on a standalone or tandem
basis;

 

(e) to determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Stock,
other Awards, or other property;

 

(f) to determine other terms and conditions of, and all other matters relating
to, Awards;

 

(g) to prescribe Award Agreements evidencing or setting terms of Awards (such
Award Agreements need not be identical for each Participant);

 

(h) to adopt amendments to Award Agreements; provided that, except as set forth
herein or in the Award Agreement, the Committee shall not amend an Award
Agreement in a manner that materially and adversely affects the Participant
without the consent of the Participant (for this purpose, actions that alter the
timing of federal income taxation of a Participant will not be deemed material
unless such action results in an income tax penalty on the Participant);

 
10

--------------------------------------------------------------------------------

(i) to establish rules and regulations for the administration of the Plan and
amendments thereto and to create sub-plans;

 

(j) to determine whether, to what extent, and under what circumstances any Award
shall be terminated or forfeited or the Participant shall be required to
disgorge to the Company gains or earnings attributable to an Award;

 

(k) to construe and interpret the Plan and Award Agreements and correct defects,
supply omissions or reconcile inconsistencies therein;

 

(l) to make all other decisions and determinations (including factual
determinations) in its discretion as the Committee may deem necessary or
advisable for the administration of the Plan.

 
Decisions of the Committee with respect to the administration and interpretation
of the Plan and any Award Agreement shall be final, conclusive, and binding upon
all persons interested in the Plan, including all Eligible Persons,
Participants, Beneficiaries, transferees under Section 6.05(c) and other persons
claiming rights from or through a Participant, and shareholders.  The foregoing
notwithstanding, to the extent required by the Company’s bylaws, the Board shall
perform the functions of the Committee for purposes of granting Awards under the
Plan to Non-Employee Directors and shall have all the powers of the Committee
with respect thereto (authority with respect to other aspects of Non-Employee
Director awards is not exclusive to the Board, however).
 

 
4.02
Manner of Exercise of Committee Authority.

 

(a) The Committee may act through subcommittees, including for purposes of
perfecting exemptions under Rule 16b-3 (in which case the members of the
Committee who qualify as Non-Employee Directors shall act as the Committee), or
qualifying Awards under Section 162(m) of the Code as performance-based
compensation (in which case the members of the Committee who qualify as outside
Directors under Section 162(m) of the Code shall act as the Committee).  The
express grant of any specific power to the Committee, and the taking of any
action by the Committee or a subcommittee, shall not be construed as limiting
any power or authority of the Committee.

 

(b) Subject to the Company’s by-laws and applicable law, the Committee may
delegate to any other Committee of the Board or to one or more members of the
Board the authority, subject to such terms as the Committee may determine, to
exercise such powers and authority and perform such functions as the Committee
in its discretion may determine.  Such delegation may be revoked at any time.

 
11

--------------------------------------------------------------------------------

(c) The Committee may delegate to officers of the Company or any Affiliate, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions and exercise such powers and authority, as
the Committee in its discretion may determine, to the fullest extent permitted
under the Delaware General Corporation Law and the Company’s bylaws.  Such
delegation may be revoked at any time.

 

(d) Except to the extent prohibited by applicable law, the Committee may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to the Committee under the Plan.  Such
delegation may be revoked at any time.

 
4.03    Advisors and Agents of the Committee.  The Committee may (i) authorize
one or more of its members or an agent to execute or deliver any instrument, and
make any payment on its behalf and (ii) utilize and cause the Company to pay for
the services of associates and engage accountants, agents, clerks, legal
counsel, record keepers and professional consultants (any of whom may also be
serving another Affiliate of the Company) to assist in the administration of
this Plan or to render advice with regard to any responsibility under this Plan.
 
4.04    Records and Reports of the Committee.  The Committee shall maintain
records and accounts relating to the administration of the Plan.
 
4.05    Limitation of Liability; Indemnification.  The members of the Board, the
Compensation Committee, and their delegates, shall have no liability with
respect to any action or omission made by them in good faith nor from any action
made in reliance on (i) the advice or opinion of any accountant, legal counsel,
medical adviser or other professional consultant or (ii) any resolutions of the
Board certified by the secretary or assistant secretary of the Company.  Each
member of the Board, the Compensation Committee, and each employee of the
Company or any Affiliate to whom are delegated duties, responsibilities and
authority with respect to the Plan shall be indemnified, defended, and held
harmless by the Company and its Affiliates and their respective successors
against all claims, liabilities, fines and penalties and all expenses (including
but not limited to attorneys' fees) reasonably incurred by or imposed on such
member or employee that arise as a result of his actions or failure to act in
connection with the operation and administration of the Plan, to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty
or expense is not paid for by liability insurance purchased by or paid for by
the Company or an Affiliate.  Notwithstanding the foregoing, the Company or an
Affiliate shall not indemnify any person for any such amount incurred through
any settlement or compromise of any action unless the Company or Affiliate
consents in writing to such settlement or compromise.
 
4.06    Expenses.  Expenses relating to the Plan prior to its termination shall
be paid from the general assets of the Company or an Affiliate.  Any individual
who serves as a member of the Committee shall receive no compensation for such
service.
 
4.07    Service in More than One Capacity.  Any person or group of persons may
serve the Plan in more than one capacity.
 
12

--------------------------------------------------------------------------------

V. Shares Subject to Plan

 
5.01    Overall Number of Shares Available for Delivery.  Subject to adjustment
as provided in Section 5.04, the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be:
 

(a) Shares of Stock available as of the Effective Date under the Former Plans;

 

(b) Shares of Stock which become available from the Former Plans or the Share
Walgreens Walgreen Co. Stock Purchase/Option Plan after the Effective Date in
accordance with Section 5.02; and

 

(c) Forty million (40,000,000) additional shares of Stock, subject to the
approval of this Plan by shareholders of the Company;

 
provided, however, that the total number of shares with respect to which ISOs
may be granted shall not exceed 15,000,000.  Of the shares described in (a), (b)
and (c), 100% may be delivered in connection with “full-value Awards,” meaning
Awards other than Options, SARs, or Awards for which the Participant pays the
intrinsic value either directly or in exchange for (or by foregoing) a right to
receive a cash payment from the Company equal to the intrinsic value of the
Award; provided, however, that any shares granted under Options or SARs shall be
counted against the share limit on a one-for-one basis and any shares granted as
full-value Awards shall be counted against the share limit as three (3) shares
for every one (1) share subject to such Award.  The Company shall at all times
during the term of the Plan retain as authorized and unissued Stock or treasury
Stock at least the number of shares of Stock from time to time required under
the provisions of the Plan, or otherwise assure itself of its ability to perform
its obligations hereunder.
 
5.02    Share Counting Rules.
 

(a) The Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustments if the number of shares of Stock
actually delivered differs from the number of shares previously counted in
connection with an Award.

 

(b) Shares of Stock subject to an Award will again be available for Awards if
the Award (or an award under a Former Plan or under the Share Walgreens Walgreen
Co. Stock Purchase/Option Plan) is canceled, expired, forfeited, settled in cash
or otherwise terminated or settled without delivery of the full number of shares
of Stock subject to such Award.  The following shares of Stock will not be added
to the total number of shares available or to be made available again for
delivery under the Plan:  (i) Shares not issued or not delivered as a result of
the net settlement of an outstanding Option or Stock Appreciation Right; (ii)
Shares delivered to or withheld by the Company to pay the exercise price of or
withholding taxes with respect to an Award; and (iii) shares of Stock
repurchased by the Company on the open market with the proceeds from the payment
of the exercise price of an Option.

 
13

--------------------------------------------------------------------------------

(c) In the case of any Award granted in substitution for an award of a company
or business acquired by the Company or an Affiliate, shares delivered or to be
delivered in connection with such substitute Award shall not be counted against
the number of shares reserved under the Plan, but shall be available under the
Plan by virtue of the Company’s assumption of the plan or arrangement of the
acquired company or business.

 

(d) This Section shall apply to the number of shares reserved and available for
ISOs only to the extent consistent with applicable regulations relating to ISOs
under the Code.

 

(e) Because shares will count against the number reserved in Section 5.01 upon
delivery (or later vesting) and subject to the share counting rules under this
Section 5.02, the Committee may determine that Awards may be outstanding that
relate to more shares than the aggregate remaining available under the Plan, so
long as Awards will not result in delivery and vesting of shares in excess of
the number then available under the Plan.

 
5.03    Per Person Award Limits.  Subject to Section 5.04, the aggregate number
of shares of Stock subject to Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code granted during
any calendar year to any one Eligible Person (taking into account the maximum
number payable based on performance exceeding target objectives) shall not
exceed 1,000,000.  This 1,000,000 share maximum also applies to options and
SARs.  The maximum amount payable as a cash Award for any performance period to
an Eligible Person that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be $10
million per calendar year.  In the case of an award with a multi-year
performance period, the 1,000,000 Share and $10 million limit shall apply to
each calendar year (or portion thereof) in the performance period.
 
5.04    Adjustments.  In the event that any large, special and non-recurring
dividend or other distribution (whether in the form of cash or property other
than Stock), recapitalization, forward or reverse split, stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the shares of Stock such that an adjustment is appropriate, or, in
the case of any outstanding Award, necessary, in order to prevent dilution or
enlargement of the rights of the Participant, then the Committee shall, in an
equitable manner as determined by the Committee, adjust any or all of (i) the
aggregate number and kind of shares of Stock which may be delivered in
connection with Awards granted under the Plan, (ii) the number and kind of
shares of Stock by which annual per person Award limitations are measured under
Section 5.03, (iii) the number and kind of shares of Stock subject to or
deliverable in respect of outstanding Awards, and (iv) the exercise price, grant
price or purchase price relating to any Award or, if deemed appropriate, the
Committee may make provision for a payment of cash or property to the holder of
an outstanding Option provided that no such adjustment shall be authorized or
made if and to the extent that the existence of such authority (i) would cause
Options, SARs, or Performance Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code to otherwise fail to qualify as
“performance-based compensation” under Section 162(m) of the Code, or (ii) would
cause the Committee to be deemed to have authority to change the targets, within
the meaning of Treas. Reg. § 1.162-27(e)(4)(vi), under the performance goals
relating to Options; SARs or Performance Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.
 
14

--------------------------------------------------------------------------------

5.05    Former Plans.  Upon shareholder approval of this Plan, no further grants
of Awards will be made under any Former Plan.
 

VI. Eligibility and General Conditions for Awards

 
6.01    Eligibility.  Awards may be granted under the Plan only to Eligible
Persons.  An employee on leave of absence, including for a Disability, who has
not had a Termination of Service may be considered as still in the employ of the
Company or an Affiliate for purposes of eligibility for participation in the
Plan.
 
6.02    Awards.  Awards may be granted on the terms and conditions set forth in
this Plan.  In addition, the Committee may impose on any Award, or the exercise
thereof, at the date of grant or thereafter (subject to Section 10.06), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine in its sole discretion, including
performance conditions for the exercise or vesting of an Award, terms requiring
forfeiture of Awards in the event of Termination of Service by the Participant
or other events or actions by the Participant, terms for deferred payment or
other settlement of an Award, and terms permitting a Participant to make
elections relating to his or her Award.  Such terms and conditions need not be
uniform among types of Awards nor among Eligible Persons receiving the same type
of Award.  The Committee shall retain full power and discretion with respect to
any term or condition of an Award that is not mandatory under the Plan.  The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the Delaware General Corporation
Law, and may otherwise require payment of consideration for an Award except as
limited by the Plan.
 
6.03    Award Agreement.  To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.
 
6.04    Vesting; Termination of Service.  The Committee may determine and set
forth in the Award Agreement the vesting schedule for the Award and the extent
to which an Award not vested shall be forfeited or shall terminate upon a
Participant’s Termination of Service.  Unless otherwise stated in the Award
Agreement, an Award that vests based on the continued performance of services
shall not be vested until the third anniversary of the date of grant of the
Award, at which time the Award shall vest in full, provided the Participant has
not had a Termination of Service.  Except as otherwise provided in such Award
Agreement or subsection (e), (f) or (g) below, Awards held by a Participant upon
Termination of Service shall be treated as follows, based on the determination
by the Committee in its sole discretion of the reason for Termination of
Service:
 
15

--------------------------------------------------------------------------------

(a) Death or Disability.  Upon a Participant’s Termination of Service on account
of death or Disability, all Awards that are not Performance Awards shall become
fully vested and nonforfeitable.  Options and SARs outstanding at the time of
death (whether or not then exercisable) shall become and remain exercisable for
one year following the date of death or Termination of Service on account of
Disability (or until the expiration of their stated term, if shorter) and then
terminate.  Performance Awards shall become vested (or be forfeited) based on
actual performance and shall be settled at the same time as such Performance
Awards to other Participants are settled.

 

(b) Cause.  Upon a Participant’s Termination of Service for Cause, all Awards
(whether or not then vested or forfeitable under the terms of the Award) shall
be forfeited and terminate.  In the event that within one year after Termination
of Service a Participant commits an act or omission that would be Cause, or it
is discovered that the Participant has committed such act or omission before
Termination of Service, then the Committee may in its discretion determine that
the Termination of Service shall be deemed to have occurred for Cause.

 

(c) Involuntary Termination Other Than for Cause, or Retirement.  Upon a
Participant’s Termination of Service due to involuntary termination by the
Company or Affiliate for a reason other than Cause, or upon the Participant’s
Retirement, the Participant shall be deemed to have one year of additional
service for purposes of all Awards vesting based on continued performance of
services.  Any Option or SAR shall remain exercisable for the lesser of one
month following the date of Termination of Service (e.g., if Termination of
Service occurs on the 14th day of a calendar month, the Award shall remain
exercisable until the 13th day of the following calendar month) or until the
expiration of its stated term, if shorter, and then terminate.  Any Performance
Awards (other than an Option or SAR) for which one year or less remains in the
Performance Period shall become vested pro rata (subject to achievement of the
performance conditions) based on ratio of the full months of service prior to
Termination of Service to the total number of months in the Performance Period;
and shall be settled at the same time as such Performance Awards to other
Participants are settled.  To the extent continued or additional vesting is not
provided under this subsection, the Awards shall be forfeited.

 

(d) Voluntary Termination Other than for Retirement or Disability.  Upon a
Participant’s voluntary Termination of Service for a reason other than
Retirement or Disability, all outstanding Awards, whether or not then vested or
forfeitable under the terms of the Award (other than a vested Deferred Award or
an Award to a Non-Employee Director under Section 7.07) shall be forfeited and
terminate.  Vested Deferred Award and Awards to a Non-Employee Director under
Section 7.07 shall remain payable in accordance with their terms.

 
16

--------------------------------------------------------------------------------

(e) Automatic Extended Exercisability in Certain Cases.  Notwithstanding the
foregoing provisions of this Section, if the date an Award would otherwise
terminate is a date that the Participant is prohibited from exercising the Award
under the Company’s insider trading policy or such other conditions under
applicable securities laws as the Committee shall specify, the term of the Award
shall be extended to the second business day after the Participant is no longer
so prohibited from exercising the Award, but in no event shall the Award be
extended beyond the original stated term of the Award.

 

(f) Automatic Exercise in Certain Cases.  In addition, if determined by the
Committee in its discretion, on such terms and conditions and under such
circumstances as the Committee shall establish, which may be applied differently
among Participants or Awards, Options and SARs will be deemed exercised by the
Grantee (or in the event of the death of or authorized transfer by the Grantee
by the beneficiary or transferee) on the expiration date of the Option or SAR
using a net share settlement (or net settlement) method of exercise to the
extent that as of such expiration date the Option or SAR is vested and
exercisable and the per share exercise price of the Option or SAR is below the
Fair Market Value of a share of Stock on such expiration date.

 

(g) Waiver by Committee.  Notwithstanding the foregoing provisions of this
Section, the Committee may in its sole discretion as to all or part of any Award
as to any Participant, at the time the Award is granted or thereafter, which
treatment need not be uniform among Participants, determine that Awards shall
become exercisable or vested upon a Termination of Service, determine that
Awards shall continue to become exercisable or vested in full or in installments
after Termination of Service, extend the period for exercise of Options or SARs
following Termination of Service (but not beyond the original stated term of the
Option or SAR), or provide that any Performance Based Award shall in whole or in
part not be forfeited upon such Termination of Service.

 

 
6.05
Nontransferability of Awards.

 

(a) During the Participant’s lifetime, each Award and each right under any Award
shall be exercisable only by the Participant or, if permissible under applicable
law, by the Participant’s guardian or legal representative, or by a transferee
receiving such Award pursuant to a domestic relations order issued by a court
with jurisdiction over the Company, requiring the transfer of the award. 
Nothing herein shall be construed as requiring the Committee to honor a domestic
relations order except to the extent required under applicable law.

 
17

--------------------------------------------------------------------------------

(b) No Award (prior to the time, if applicable, unrestricted shares of Stock are
delivered in respect of such Award or Restricted Stock becomes unrestricted),
and no right under any Award, may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant otherwise than by
will or by the laws of descent and distribution (or in the case of Restricted
Stock Shares, by transfer to the Company); and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

 

(c) Notwithstanding subsections (a) and (b) above, a Participant may transfer a
Nonstatutory Option or SAR for no consideration to a Permitted Transferee in
accordance with rules and subject to such conditions as may be specified by the
Committee in the Award Agreement or in the Committee’s rules or procedures of
general application.  For this purpose, a “Permitted Transferee” in respect of
any Participant means any member of the Immediate Family of such Participant,
any trust of which all of the primary beneficiaries are such Participant or
members of his or her Immediate Family, or any partnership (including limited
liability companies and similar entities) of which all of the partners or
members are such Participant or members of his or her Immediate Family; and the
“Immediate Family” of a Participant includes any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s household (other than a tenant or employee), a trust in which these
persons have more than fifty percent of the beneficial interest, a foundation in
which these persons (or the employee) control the management of assets, and any
other entity in which these persons (or the employee) own more than fifty
percent of the voting interests.  Such Award may he exercised by such transferee
in accordance with the terms of such Award.  Following the transfer of a
Nonstatutory Stock Option or SAR to a Permitted Transferee, the Permitted
Transferee shall have all of the rights and obligations of the Participant to
whom the Award was granted and such Participant shall not retain any rights with
respect to the transferred Award, except that (i) the payment of any tax
attributable to the exercise of the Nonstatutory Stock Option or SAR shall
remain the obligation of the Participant, (ii) the period during which the
Nonstatutory Stock Option or SAR shall become exercisable or remain exercisable
shall depend on the service of the original Participant and the circumstances of
his or her Termination of Service.  A Permitted Transferee may not again
transfer an Award to another Permitted Transferee.

 
18

--------------------------------------------------------------------------------

(d) If for any reason an Award is exercised or shares of Stock are to be
delivered or payment is to be made under any Award to a person other than the
original Participant, the person exercising or receiving delivery or payment
under such Award shall, as a condition to such exercise, delivery or receipt,
supply to the Committee such evidence as the Committee may reasonably require to
establish the identity of such person and such person’s right to exercise or
receive delivery or payment under such Award.  A Permitted Transferee or other
transferee, Beneficiary, guardian, legal representative or other person claiming
any rights under the Plan from or through any Participant shall be subject to
the provisions of the Plan and any applicable Award Agreement, except to the
extent the Plan and Award Agreement otherwise provide with respect to such
persons, and to any additional restrictions or limitations deemed necessary or
appropriate by the Committee.

 
6.06    Cancellation and Rescission of Awards.  Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold, or
otherwise limit or restrict any unexercised Award at any time if the Participant
is not in compliance with all applicable provisions of the Award Agreement and
the Plan.
 

6.07 Stand-Alone, Tandem and Substitute Awards.

 

(a) Awards granted under the Plan may, in the discretion of the Committee, be
granted either alone or in addition to, in tandem with, or in substitution for,
any other Award granted under the Plan; provided that if the stand-alone, tandem
or substitute Award is intended to qualify as performance-based compensation
under Section 162(m) of the Code, it must separately satisfy the requirements
for performance-based compensation.  If an Award is granted in substitution for
another Award or any non-Plan award or benefit, the Committee shall require the
surrender of such other Award or non-Plan award or benefit in consideration for
the grant of the new Award.  Awards granted in addition to or in tandem with
other Awards or non-Plan awards or benefits may be granted either at the same
time as or at a different time from the grant of such other Awards or non-Plan
awards or benefits.

 

(b) The Committee may, in its discretion and on such terms and conditions as the
Committee considers appropriate in the circumstances, grant Awards under the
Plan (“Substitute Awards”) in substitution for stock and stock-based awards
(“Acquired Entity Awards”) held immediately prior to such merger, consolidation
or acquisition by employees or directors of another corporation or entity who
become Eligible Persons as the result of a merger or consolidation of the
employing corporation or other entity (the “Acquired Entity”) with the Company
or an Affiliate or the acquisition by the Company or an Affiliate of property or
stock of the Acquired Entity, in order to preserve for such newly Eligible
Persons the economic value of all or a portion of such Acquired Entity Award, at
such price as the Committee determines necessary to achieve preservation of
economic value.

 
19

--------------------------------------------------------------------------------

6.08    Deferred Awards.  The Committee may provide in an Award Agreement that
the Award shall be in whole or in part a Deferred Award.  In addition, the
Committee may provide, in a manner specified by the Committee in the Award
Agreement or in the Committee’s rules and procedures of general application,
that a Participant may elect to defer settlement of an Award so that the Award
becomes a Deferred Award, subject to the following terms and to such additional
terms and conditions as the Committee shall designate in its discretion:
 

(a) Deferral Elections.  An election to defer an Award shall be made on or
before December 31 of the calendar year preceding the calendar year in which the
Award is granted, on a form (which may be electronic) authorized by the
Committee, and except as provided in Section 7.07 shall not carry over from year
to year unless the Committee timely provides otherwise.  Such election shall
become irrevocable for the period to which it applies as of the last date for
making such election.  The deferral election shall include (i) the designation
and portion of the Award to be deferred, (ii) the date on which settlement of
the deferred Award shall be made or commence (which may be a fixed date such as
the Participant’s attainment of a particular age, the Participant’s Termination
of Service for any reason, or such other dates or circumstances as may be
required or permitted by the Committee); and (iii) whether settlement shall be
made on a single date or in installments over a period and subject to such terms
and conditions as may be set by the Committee at the time of the deferral
election.  If there is no election as to form of settlement, then settlement
shall be made no later than 90 days following the date designated in (ii), in a
lump sum in cash, shares of Stock, or such other medium as the Committee may
designate.

 

(b) New Participants.  Notwithstanding subsection (a) above, the Committee may
permit a deferral election to be made by a Participant who was never previously
eligible to defer an Award and was never previously eligible to defer
compensation under any other plan required by Section 409A of the Code to be
aggregated with deferrals of Awards under this Plan.  Such an individual’s
deferral election shall be made within 30 days of the grant of the Award and
shall be effective only with respect to a fractional portion of the Award
determined by multiplying (separately with respect to each applicable vesting
date), the grant date value of the number of applicable portion of shares of
Stock (or other portion of an Award not denominated in shares of Stock) vesting
on such vesting date by a fraction, the numerator of which is the number of
calendar days between the date the deferral election is received by the
Committee and the date such Award (or portion thereof) vests, and the
denominator of which is the total number of calendar days between the grant date
and the vesting date.

 
20

--------------------------------------------------------------------------------

(c) Performance-Based Compensation.  Notwithstanding subsection (a) above, the
Committee may permit a deferral election to be made by a Participant with
respect to a Performance Award on or before a date that is at least six months
before the end of the applicable performance period of at least 12 months,
provided the Participant has continuously performed services from the later of
the beginning of the performance period or the date the performance criteria are
established (provided they are established within 90 days of the beginning of
the performance period) through the date such election is made, and provided
that the compensation to be paid under the Performance Award is not at the time
of the election readily ascertainable within the meaning of Treas. Reg. §
1.409A-2(a)(8).

 

(d) Awards Vesting in More than Twelve Months.  Notwithstanding subsection (a)
above, the Committee may permit a deferral election to be made by a Participant
with respect to an Award that is subject to a condition requiring the
Participant to continue to remain employed for a period of at least 12 months
from the date of the grant.  Such a deferral election, if permitted, must be
made on or before the 30th day after the grant date, provided that the election
is made at least 12 months in advance of the earliest vesting date (other than
vesting on account of death or a Change in Control).

 

(e) Dividend Equivalents on Deferred Awards.  To the extent specified in the
Award Agreement, Dividend Equivalents may be credited to deferred Awards (other
than Options and SARs) during the deferral period, subject to such terms and
conditions as the Committee shall specify.

 

VII.  Specific Provisions for Awards

 
7.01    Options.  The Committee is authorized to grant Options to Eligible
Persons on the following terms and conditions:
 

(a) Exercise Price.  The exercise price per share of Stock purchasable under an
Option (including both ISOs and Nonstatutory Options) shall be determined by the
Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option.

 

(b) Option Term; Time and Method of Exercise.  The Committee shall determine the
term of each Option, which in no event shall exceed a period of ten years from
the date of grant.  The Committee shall determine the time or times at which or
the circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the methods by which such exercise price may be paid or deemed to
be paid and the form of such payment, including, without limitation, cash, Stock
(including Stock deliverable upon exercise), Restricted Stock or other property
that does not have a deferral feature, other Awards or awards granted under
other plans of the Company or any Affiliate, or other property (including
through “net exercise” or “cashless exercise” arrangements, to the extent
permitted by applicable law), and the methods by or forms in which Stock will be
delivered or deemed to be delivered in satisfaction of Options.  If no other
time for exercise of an Option is specified in the Award Agreement, the Option
shall become exercisable on the third anniversary of the date of grant of such
Option or, if earlier, upon the death or Termination of Service for Disability
of the Participant.

 
21

--------------------------------------------------------------------------------

(c) Incentive Stock Options.

 

(i) Only employees (as determined in accordance with Section 3401(c) of the
Code) of the Company or any of its subsidiaries may be granted Incentive Stock
Options.  For this purpose, “subsidiary” means any company (other than the
Company) in an unbroken chain beginning with the Company; provided each company
in the unbroken chain (other than the Company) owns, at the time of
determination, stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other companies in such chain.

 

(ii) If and to the extent that the aggregate Fair Market Value of the Stock
(determined as of the date of grant) with respect to which a Participant’s
Incentive Stock Options are exercisable for the first time during any calendar
year exceeds $100,000, such Options shall be treated as Nonstatutory Options. 
For purposes of applying this limitation, Incentive Stock Options shall be taken
into account in the order in which they were granted.

 

(iii) No Incentive Stock Option shall be granted more than 10 years after the
earlier of the adoption of the Plan or shareholder approval of the Plan;
provided that after the initial adoption of the Plan, such 10-year period shall
be measured from the earlier of a subsequent amendment of the Plan requiring
shareholder approval or shareholder approval of the Plan as so subsequently
amended.

 

(iv) Award Agreements evidencing Incentive Stock Options shall contain such
other terms and conditions as may be necessary to comply with the applicable
provisions of Section 422 of the Code.

 
7.02    Stock Appreciation Rights.  The Committee is authorized to grant SARs to
Eligible Persons.  The Committee shall determine the term of each SAR, provided
that in no event shall the term of an SAR exceed a period of ten years from the
date of grant.  The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which an SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement (whether cash,
Stock, or other property), and the method by or forms in which Stock will be
delivered or deemed to be delivered to Participants, whether or not an SAR shall
be free-standing or in tandem or combination with any other Award.  If no other
time for exercise of an SAR is specified in the Award Agreement, the SAR shall
become exercisable on the third anniversary of the date of grant of such SAR.
 
22

--------------------------------------------------------------------------------

7.03    Restricted Stock Shares.  The Committee is authorized to grant
Restricted Stock Shares to Eligible Persons on the following terms and
conditions:
 

(a) Grant and Restrictions.  Restricted Stock Shares shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter.  A Participant shall pay such
consideration for the Restricted Stock Shares as the Committee may require,
which shall not be less than the par value of the Restricted Stock Shares on the
date of grant unless the Restricted Stock Shares are to be settled in Treasury
shares.  Section 10.04(b) (restricting elections under Section 83(b)of the Code)
shall apply to Restricted Stock Shares except to the extent provided in the
Award Agreement.  Except to the extent restricted under the terms of the Plan
and any Award Agreement relating to the Restricted Stock Shares, a Participant
granted Restricted Stock Shares shall have all of the rights of a shareholder,
including the right to vote the Restricted Stock Shares and the right to receive
dividends thereon (subject to subsection (c) below).

 

(b) Evidence of Stock Ownership.  Restricted Stock Shares granted under the Plan
may be evidenced in such manner as the Committee shall determine, including
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company.  If certificates representing Restricted Stock Shares are
registered in the name of the Participant, the Committee may require that such
certificates bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock Shares, that the Company retain
physical possession of the certificates, and that the Participant deliver a
stock power to the Company, endorsed in blank, relating to the Restricted Stock
Shares.

 

(c) Dividends and Splits.  Any cash dividends paid on a Restricted Stock Share
shall be automatically reinvested in additional Restricted Stock Shares or held
in kind, which shall be subject to the same terms as applied to the original
Restricted Stock to which it relates.  Unless otherwise determined by the
Committee, cash, shares of Stock or other property distributed in connection
with a stock split or stock dividend, and other property distributed as a
non-cash dividend, shall be subject to restrictions and a risk of forfeiture to
the same extent as the Restricted Stock Shares with respect to which such Stock
or other property has been distributed.

 
23

--------------------------------------------------------------------------------

7.04    Restricted Stock Units.  The Committee is authorized to grant RSUs to
Eligible Persons, subject to the following terms and conditions:
 

(a) Award and Restrictions.  RSUs shall be subject to restrictions constituting
a Substantial Risk of Forfeiture, which conditions may be time-based or
performance-based.  Unless deferred pursuant to Section 6.08, settlement of RSUs
by delivery of cash, shares of Stock, or other property, as specified in the
Award Agreement, shall occur upon the lapse of the Substantial Risk of
Forfeiture, but no later than within two and one-half months after the last day
of the calendar year in which the Substantial Risk of Forfeiture lapses.  In
addition, RSUs shall be subject to such restrictions on transferability and
other restrictions, if any, as the Committee may impose, which restrictions may
lapse at the same time as the Substantial Risk of Forfeiture or at earlier or
later specified times, separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter.  If no other time for lapse of restrictions on
RSU is specified in the Award Agreement, the RSUs shall become vested and
nonforfeitable and the Substantial Risk of Forfeiture shall lapse on the third
anniversary of the date of grant of such RSUs.  Except as restricted under the
terms of the Plan, and any Award Agreement relating to the RSUs, prior to
settlement a Participant granted RSUs shall have the right to receive dividend
equivalents thereon pursuant to subsection (b) but shall have no right to vote
respecting the RSUs or any other rights of a shareholder.

 

(b) Dividend Equivalents.  Unless otherwise determined by the Committee,
Dividend Equivalents on RSUs shall be automatically deemed reinvested in RSUs
and shall be paid when the RSUs to which they relate are settled. 
Notwithstanding the foregoing, Dividend Equivalents shall be forfeited if the
RSUs to which they relate are forfeited or otherwise not earned.  Unless
otherwise determined by the Committee, cash, shares of Stock or other property
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the RSUs with respect to which such Stock or
other property has been distributed.

 
7.05    Dividend Equivalents.  The Committee is authorized to grant Dividend
Equivalents to an Eligible Person, entitling the Participant to receive cash,
shares of Stock, other Awards, or other property equivalent to all or a portion
of the dividends paid with respect to a specified number of shares of Stock. 
Dividend Equivalents may be awarded on a freestanding basis or in connection
with another Award.  The Committee may provide that Dividend Equivalents shall
be paid or distributed when accrued or shall be deemed to have been reinvested
in additional Stock, Awards, or other investment vehicles, and subject to
restrictions on transferability, risks of forfeiture and such other terms as the
Committee may specify with due regard to the applicability of Section 409A of
the Code.  Notwithstanding the foregoing, (a) Dividend Equivalents shall not be
provided with respect to Options or Stock Appreciation Rights, and (b) any
Dividend Equivalents associated with a Performance Award shall be forfeited to
the extent the Performance Award is forfeited or otherwise not earned.
 
24

--------------------------------------------------------------------------------

7.06    Performance Shares and Performance Units.  The Committee is authorized
to grant Performance Shares and Performance Units to Eligible Persons, subject
to the following terms and conditions:
 

(a) Performance Shares shall be denominated in shares of Stock.  Performance
Units shall be denominated in dollars and have an initial value that is
established by the Committee at the time of grant.  The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the number and/or value of Performance Units or
Performance Shares that will be paid out to the Participant, and shall set a
Performance Period in accordance with Section 8.01.

 

(b) After the applicable Performance Period has ended, the holder of Performance
Units or Performance Shares shall be entitled to receive payout on the number
and value of Performance Units/Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance goals have been achieved.

 

(c) Unless the Performance Shares or Performance Units are deferred as provided
in Section 6.08, payment of earned Performance Units and Performance Shares
shall be made in a single lump sum, as soon as practicable after the Committee
has certified the number of Performance Units or Performance Shares earned for
the Performance Period, but in no event later than within two and one-half
months after the last day of the calendar year in which the Participant’s rights
to such Units/Shares have become vested and nonforfeitable and the Substantial
Risk of Forfeiture has lapsed.  Except as otherwise provided in an Award
Agreement, the Committee shall pay earned Performance Shares in Stock but may in
its sole discretion pay earned Performance Units in the form of cash or in Stock
(or in a combination thereof) which have an aggregate Fair Market Value equal to
the value as of the date of distribution of the number of earned Performance
Units at the close of the applicable Performance Period.  Such Stock may be made
subject to any further restrictions deemed appropriate by the Committee.

 

(d) Unless otherwise provided in the Award Agreement, Participants shall be
entitled to receive Dividend Equivalents paid with respect to Stock which has
been earned and become vested as of the close of the performance period in
connection with grants of Performance Units or Performance Shares but not yet
distributed to Participants, such dividends to be subject to the same terms and
conditions as apply to dividends earned with respect to RSUs as set forth in
Section 7.04(b).

 
25

--------------------------------------------------------------------------------

7.07    Annual Equity Grants, Deferred Stock Units and Deferrals for
Non-Employee Directors.
 

(a) Unless the Board sets a different equity award policy for Non-Employee
Directors, on the date specified by the Board of each year, each Non-Employee
Director shall receive a fully vested annual grant of shares of Stock (an
“Annual Equity Grant”), with the number determined by dividing a dollar amount
by the Fair Market Value of a share of Stock on the date of the Annual Equity
Grant.  If the Non-Employee Director has then not served for the full period
since the date of the prior Annual Equity Grant, his or her Annual Equity Grant
shall be a pro-rata grant based on the full months of service as a Non-Employee
Director since the date of the prior Annual Equity Grant.  The dollar amount
shall be $175,000 or such lesser or greater amount as may be approved by the
Nominating and Governance Committee of the Board from time to time as part of
its periodic evaluation of Non-Employee Director compensation.  Unless deferred
under subsection (b) below, the Annual Equity Grant shall be immediately
distributed in Stock.

 

(b) A Non-Employee Director may elect to defer all or any part (in 10%
increments) of his or her Annual Equity Grant into either deferred stock units
(“DSUs”) or, to the extent permitted by the Board, into the account (the
“Deferred Cash Compensation Account”) established under subsection (c) below.

 

(i) An election to defer the Annual Equity Grant shall be made on or before
December 31 of the calendar year preceding the calendar year in which the
12-month period over which the Annual Equity Grant is earned begins (except for
a new Non-Employee Director, in which event Section 6.08(b) shall apply), on a
form (which may be electronic) authorized by the Committee.  Notwithstanding the
foregoing, if an Annual Equity Grant is subject to a condition requiring the
Non-Employee Director to remain in continuous service for a period of at least
12 months, the Non-Employee Director may elect to defer such Annual Equity Grant
on or before the 30th day after the first day of such period, provided that the
election is made at least 12 months in advance of the earliest vesting date
(other than vesting on account of death or a Change in Control).  An election to
defer an Annual Equity Grant shall become irrevocable for the period to which it
applies as of the last date for making such election.  Notwithstanding Section
6.08(a), a deferral election under this subsection (b) shall carry over from
year to year, unless changed or revoked at the same time and in the same manner
as the a deferral election could be made under this subsection (b).  The
deferral election shall include (i) the designation and portion of the Annual
Equity Grant to be deferred, (ii) whether it shall be deferred into DSUs or, if
permitted by the Board, into the Deferred Cash Compensation Account and (iii) to
the extent the Non-Employee Director elects an alternative time and form of
payment pursuant to clause (iv) of this Section 7.07(b) or clause (iv) of
Section 7.07(c), below, the time and form of payment of the Non-Employee
Director’s DSUs or Deferred Cash Compensation Account, as applicable.

 
26

--------------------------------------------------------------------------------

(ii) The value of any DSU at any time shall be the Fair Market Value of one
share of Stock.  Prior to the conversion of DSUs to a cash-denominated deferral
account pursuant to clause (iii) below or the settlement of DSUs in Stock,
Dividend Equivalents shall be earned on DSUs and converted into additional DSUs
based on the Fair Market Value of the Stock on the date the dividends are
converted.

 

(iii) Except to the extent a Non-Employee Director elects an alternative time
and form of payment pursuant to clause (iv) below, DSUs will be converted to a
cash-denominated deferral account as of the date of the Non-Employee Director’s
Termination of Service, in an amount equal to the Fair Market Value of the DSUs
as of such date, and such account shall be paid out in cash in two
installments.  The first installment shall be paid within 30 days after the date
of the Non-Employee Director’s Termination of Service in an amount equal to
one-half of the value of such deferral account.  The second installment shall be
paid on the first annual anniversary of the first installment payment in an
amount equal to the remaining value of such deferral account; provided that
during the period beginning on the date of the Non-Employee Director’s
Termination of Service and prior to payment of the second installment, such
account will be credited with interest on a monthly basis at a monthly
compounding rate (the “Prime Borrowing Rate”) equal to the prime lending rate of
interest in effect as of the first business day of that month as quoted by the
Company’s then-current lending bank financing source for commercial borrowings.

 

(iv) In lieu of the time and form of payment prescribed by clause (iii) above, a
Non-Employee Director may elect either or both of the following: (A) that all of
his or her DSUs be paid or commence within 30 days after the date of the
Non-Employee Director’s Termination of Service and be paid in the form of a
lump-sum distribution or in annual installments payable over a period of five,
10 or 15 years and/or (B) that all of his or her DSUs be credited and paid in
the form of an equal number of shares of Stock; provided that if a Non-Employee
Director has previously made an election to defer any Annual Equity Grants in
the form of DSUs, (x) any subsequent election with respect to the time or form
of payment pursuant to clause (A) above shall not take effect until the 12-month
anniversary of the date of such election, and shall take effect only if the
previously-scheduled payment date does not occur within such 12-month period,
and (y) the Non-Employee Director must elect that, notwithstanding clause (A)
above, the DSUs be paid or commence on a date that is at least five years after
the date on which the DSUs otherwise would have been paid or commenced and in no
event shall installments continue later than 15 years after the date of such
Non-Employee Director’s Termination of Service.  For purposes of Section 409A of
the Code, a right to receive installment payments pursuant to this Section
7.07(b) shall be treated as a right to receive a single payment. Unless the
Non-Employee Director elects to receive a distribution in the form of shares of
Stock, then following the date of the Non-Employee Director’s Termination of
Service and prior to the date on which the DSUs are paid in full, the unpaid
DSUs will be credited with interest on a monthly basis at the Prime Borrowing
Rate.  If a Non-Employee Director elects to receive his or her DSUs in the form
of installments, and the value of such DSUs is less than $10,000 as of the date
of such Non-Employee Director’s Termination of Service or any anniversary
thereof, then the unpaid portion of such Non-Employee Director’s DSUs shall be
distributed to such Non-Employee Director in a lump-sum distribution.  Within 90
days after the date of a Non-Employee Director’s death, all unpaid installments
shall accelerate and be paid to the Non-Employee Director’s beneficiary or
estate in a lump sum payment.

 
27

--------------------------------------------------------------------------------

(c) A Non-Employee Director may elect to defer all or any part (in 10%
increments) of his or her annual retainer, committee fees, meeting fees, or any
similar fees for service as a Non-Employee Director (“Directors Fees”), plus, to
the extent permitted by the Board, all or any portion (in 10% increments) of his
or her Annual Equity Grant, into a Deferred Cash Compensation Account.

 

(i) An election to defer Directors Fees into the Deferred Cash Compensation
Account shall be made on or before December 31 of the calendar year preceding
the calendar year in which the Directors Fees are earned (except for a new
Non-Employee Director, in which event Section 6.08(b) shall apply), on a form
(which may be electronic) authorized by the Committee.  Such election shall
become irrevocable for the period to which it applies as of the last date for
making such election.  Notwithstanding Section 6.08(a), a deferral election
under this subsection (c) shall carry over from year to year, unless changed or
revoked at the same time and in the same manner as a deferral election could be
made under this subsection (c).  The deferral election shall include (i) the
designation and portion of the Directors Fees to be deferred and (ii) to the
extent the Non-Employee Director elects an alternative time of payment pursuant
to clause (iv) below, the time of payment of the Non-Employee Director’s
Deferred Cash Compensation Account.

 
28

--------------------------------------------------------------------------------

(ii) The Deferred Cash Compensation Account shall accrue interest on a monthly
basis at a monthly compounding rate equal to 120% of the applicable federal
midterm rate (as determined under Section 1274(d) of the Code) until the
Non-Employee Director’s Termination of Service.

 

(iii) Except to the extent a Non-Employee Director elects an alternative time of
payment pursuant to clause (iv) below or, if permitted by the Board, Section
7.07(b) above, the Deferred Cash Compensation Account will be paid out in cash
in two installments.  The first installment shall be paid within 30 days after
the date of the Non-Employee Director’s Termination of Service in an amount
equal to one-half of the balance of his or her Deferred Cash Compensation
Account.  The second installment shall be paid on the first annual anniversary
of the first installment payment in an amount equal to the remaining balance of
the Non-Employee Director’s Deferred Cash Compensation Account.  Following the
date of the Non-Employee Director’s Termination of Service and prior to the
payment of the second installment, the Deferred Cash Compensation Account will
be credited with interest on a monthly basis at Prime Borrowing Rate.

 

(iv) In lieu of the time of payment prescribed by clause (iii) above, a
Non-Employee Director may elect that all of his or her Deferred Cash
Compensation Account be paid or commence within 30 days after the date of the
Non-Employee Director’s Termination of Service and be paid in the form of a lump
sum distribution or in annual installments payable over a period of five, 10 or
15 years; provided that if a Non-Employee Director has previously made an
election to defer any Directors Fees or Annual Equity Grants to his or her
Deferred Cash Compensation Account, (x) any subsequent election with respect to
the time of payment pursuant to this clause (iv) shall not take effect until the
12-month anniversary of the date of such election, and shall take effect only if
the previously scheduled payment date does not occur within such 12-month
period, and (y) the Non-Employee Director must elect that, notwithstanding
clause (A) above, the Deferred Cash Compensation Account be paid or commence on
a date that is at least five years after the date on which the Deferred Cash
Compensation Account otherwise would have been paid or commenced and in no event
shall installments continue later than 15 years after the date of such
Non-Employee Director’s Termination of Service.  For purposes of Section 409A of
the Code, a right to receive installment payments pursuant to this Section
7.07(c) shall be treated as a right to receive a  single payment.  Following the
date of the Non-Employee Director’s Termination of Service and prior to full
payment of the Deferred Cash Compensation Account, the Deferred Cash
Compensation Account will be credited with interest on a monthly basis at the
Prime Borrowing Rate.  If a Non-Employee Director elects to receive his or her
Deferred Cash Compensation Account in the form of installments, and the value of
such Deferred Cash Compensation Account is less than $10,000 as of the date of
such Non-Employee Director’s Termination of Service or any anniversary thereof,
then the unpaid portion of such Non-Employee Director’s Deferred Cash
Compensation Account shall be distributed to such Non-Employee Director in a
lump-sum distribution.  Within 90 days after the date of a Non-Employee
Director’s death, all unpaid installments shall accelerate and be paid to the
Non-Employee Director’s beneficiary or estate in a lump sum payment.

 
29

--------------------------------------------------------------------------------

(d) Annual Equity Grants, Deferred Stock Units, and the Deferred Cash
Compensation Account, shall be fully vested at all times.

 

(e) The Board may from time to time establish other compensation and deferral
arrangements for Nonemployee Directors in addition to or in lieu of the program
outlined above in this Section 7.07.

 
7.08    Bonus Stock and Other Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons other Awards that
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, shares of Stock or factors that may influence
the value of shares of Stock, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
shares of Stock, purchase rights for shares of Stock, Awards with value and
payment contingent upon performance of the Company or business units thereof or
any other factors designated by the Committee, and Awards valued by reference to
the book value of shares of Stock or the value of securities of or the
performance of specified subsidiaries or Affiliates or other business units. 
The Committee is authorized to grant shares of Stock as a bonus, or to grant
shares of stock or other Awards in lieu of obligations of the Company or an
Affiliate to pay cash or deliver other property under the Plan or under other
plans or compensatory arrangements, subject to such terms as shall be determined
by the Committee.  The Committee shall determine the terms and conditions of
such Awards, which may include the right to elective deferral thereof, subject
to such terms and conditions as the Committee may specify in its discretion. 
Stock delivered pursuant to an Award in the nature of a purchase right granted
under this Section shall be purchased for such consideration, paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
shares of Stock, other Awards, or other property, as the Committee shall
determine, subject to any applicable restrictions of this Plan.
 
30

--------------------------------------------------------------------------------

7.09    Cash Awards.  The Committee is authorized to grant cash Awards to
Eligible Persons as a bonus on such terms and condition as the Committee shall
determine, subject to any applicable restrictions of this Plan.
 

VIII. Performance Awards

 
8.01    Performance Awards Generally.  The Committee is authorized to grant any
Award in the form of a Performance Award.  Performance Awards may be denominated
as a cash amount, number of shares of Stock, or specified number of other Awards
or property (or a combination) which may be earned upon achievement or
satisfaction of performance conditions specified by the Committee over a
performance period established by the Committee.  In addition, the Committee may
specify that any other Award shall constitute a Performance Award by
conditioning the right of a Participant to exercise the Award or have it
settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee.  The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions.  After the end of each
performance period, the Committee shall determine the amount, if any, of the
Performance Award for that performance period payable to each Participant.  The
Committee may, in its discretion, determine that the amount payable to any
Participant as a Performance Award shall be reduced from the amount of his or
her potential Performance Award, including a determination to make no final
Award whatsoever, and may exercise its discretion to increase the amounts
payable under any Performance Award, except as limited under Section 8.02
(relating to Performance Awards intended to qualify as “performance-based
compensation” under Section 162(m)) of the Code.  The Committee shall specify
the circumstances in which such Performance Awards shall be paid or forfeited in
the event of Termination of Service by the Participant or other event (including
a Change in Control) prior to the end of a performance period or otherwise prior
to settlement of such Performance Awards.  Settlement of Performance Awards
shall be in cash, Stock, other Awards or other property, as provided in the
Award Agreement in the discretion of the Committee.
 
8.02    Performance Awards Under Section 162(m) of the Code.  If the Committee
determines that a Performance Award should qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code, the grant, exercise
and/or settlement of such Performance Award shall be contingent upon achievement
of one or more pre-established performance goals and shall be subject to other
terms set forth in this Section 8.02.
 

(a) Performance Goal Generally.  The performance goal for Performance Awards
intended to qualify as “performance-based compensation” for purposes of Section
162(m) of the Code shall consist of one or more of the business criteria listed
in Section 8.03, including or excluding the adjustments described in Section
8.03, and a targeted level or levels of performance with respect to each of such
criteria, as specified by the Committee consistent with this Article VIII.  The
Performance Award may also have threshold levels of performance (below which no
Performance Award shall be paid) and maximum levels of Performance Award,
regardless of the degree to which the actual performance exceeds the target
level.  The performance goal shall be objective.  Any performance goal may be
established for one performance period or averaged over time, as the Committee
may deem appropriate.  Performance may, but need not be, based on a change or an
increase or positive result.  Performance goals may differ for Performance
Awards granted to any one Eligible Person or to different Eligible Persons.  The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies.

 
31

--------------------------------------------------------------------------------

(b) Performance Period; Timing for Establishing Performance Goals; Per-Person
Limit.  Achievement of performance goals in respect of a Performance Award
intended to qualify for the “performance-based compensation” exception under
Section 162(m) of the Code shall be measured over a performance period specified
by the Committee.  A performance goal shall be established not later than the
earlier of (A) 90 days after the beginning of any performance period applicable
to such Performance Award or (B) the time 25% of such performance period has
elapsed.  The level of attainment of performance goals be substantially
uncertain at the time such goals are established, as required under Treas. Reg.
§ 1.162-27.  In all cases, the maximum Performance Award of any Participant
intended to qualify for the “performance-based compensation” exception under
Section 162(m) of the Code shall be subject to the per-person limitation set
forth in Section 5.03.

 

(c) Performance Award Pool.  The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance in
connection with Performance Awards.  The amount of such Performance Award pool
shall be based upon the achievement of one or more performance goals based on
one or more of the business criteria set forth in Section 8.02(b) during the
performance period, as specified by the Committee.  The Committee may specify
the amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.  The maximum amount payable to any Participant shall be a stated
percentage of the bonus pool; provided the sum of such percentages shall not
exceed 100%.

 
32

--------------------------------------------------------------------------------

8.03    Performance Criteria.  If the Committee determines that a Performance
Award should qualify as “performance-based compensation” for purposes of Section
162(m) of the Code, the performance criteria shall be selected from among the
following:
 

(a) Sales, on a corporate, divisional or unit basis, including (i) net sales;
(ii) unit sales volume; (iii) aggregate product price; (iv) same store sales or
(v) comparable store sales;

 

(b) Share price, including (i) market price per share; and (ii) share price
appreciation;

 

(c) Earnings, on a corporate, divisional or unit basis, including (i) earnings
per share, reflecting dilution of shares; (ii) gross or pre-tax profits; (iii)
post-tax profits; (iv) operating profit; (v) earnings net of or including
dividends; (vi) earnings net of or including the after-tax cost of capital;
(vii) earnings before (or after) interest and taxes (“EBIT”); (viii) earnings
per share from continuing operations, diluted or basic; (ix) earnings before (or
after) interest, taxes, depreciation and amortization (“EBITDA”); (x) pre-tax
operating earnings after interest and before incentives, service fees and
extraordinary or special items; (xi) operating earnings; (xii) growth in
earnings or growth in earnings per share; and (xiii) total earnings;

 

(d) Return on equity, on a corporate, divisional or unit basis; including (i)
return on equity; (ii) return on invested capital; (iii) return or net return on
assets; (iv) return on net assets; (v) return on equity; (vi) return on gross
sales; (vii) return on investment; (viii) return on capital; (ix) return on
invested capital; (x) return on committed capital; (xi) financial return ratios;
(xii) value of assets; and (xiii) change in assets;

 

(e) Cash flow(s), on a corporate, divisional or unit basis, including (i)
operating cash flow; (ii) net cash flow; (iii) free cash flow; (iv) cash flow on
investment;

 

(f) Revenue, on a corporate, divisional or unit basis, including (i) gross or
net revenue; and (ii) changes in annual revenues;

 

(g) Margins, on a corporate, divisional or unit basis, including (i) adjusted
pre-tax margin; and (ii) operating margins;

 

(h) Income, on a corporate, divisional or unit basis, including (i) net income;
and (ii) consolidated net income,

 

(i) Economic value added;

 

(j) Costs, on a corporate, divisional or unit basis, including (i) operating or
administrative expenses; (ii) operating expenses as a percentage of revenue;
(iii) expense or cost levels; (iv) reduction of losses, loss ratios or expense
ratios; (v) reduction in fixed costs; (vi) expense reduction levels; (vii)
operating cost management; and (viii) cost of capital;

 
33

--------------------------------------------------------------------------------

(k) Financial ratings, on a corporate, divisional or unit basis, including (i)
credit rating; (ii) capital expenditures; (iii) debt; (iv) debt reduction; (v)
working capital; (vi) average invested capital; and (vii) attainment of balance
sheet or income statement objectives;

 

(l) Market or category share, on a corporate, divisional or unit basis,
including (i) market share; (ii) volume; (iii) unit sales volume; and (iv)
market share or market penetration with respect to specific designated products
or product groups and/or specific geographic areas;

 

(m) Shareholder return, including (i) total shareholder return, stockholder
return based on growth measures or the attainment of a specified share price for
a specified period of time; and (ii) dividends; and

 

(n) Objective nonfinancial performance criteria on a corporate, divisional or
unit basis, including (i) attainment of strategic and business goals; (ii)
regulatory compliance; (iii) productivity and productivity improvements; (iv)
inventory turnover, average inventory turnover or inventory controls; (v) net
asset turnover; (vi) customer satisfaction based on specified objective goals or
company-sponsored customer surveys; (vii) employee satisfaction based on
specified objective goals or company-sponsored employee surveys; (viii)
objective employee diversity goals; (ix) employee turnover; (x) specified
objective environmental goals; (xi) specified objective social goals; (xii)
specified objective goals in corporate ethics and integrity; (xiii) specified
objective safety goals; (xiv) specified objective business integration goals;
(xv) specified objective business expansion goals or goals relating to
acquisitions or divestitures; and (xvi) succession plan development and
implementation.

 
The Committee may provide in any Performance Award that any evaluation of
performance shall include or exclude any of the following items:  (1) asset
write-downs; (2) litigation or claim judgments or settlements; (3) the effect of
changes in tax laws, accounting principles, regulations, or other laws or
regulations affecting reported results; (4) any reorganization and restructuring
programs; (5) acquisitions or divestitures; (6) unusual nonrecurring or
extraordinary items identified in the Company’s audited financial statements,
including footnotes; (7) annual incentive payments or other bonuses; or (8)
capital charges.
 
8.04    Settlement of Performance Awards.  Prior to settlement of a Performance
Award intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code, the Committee shall certify the level of attainment
of performance goals and the satisfaction of other material terms of the Award
upon which settlement of the Award was conditioned.  The Committee may not
exercise discretion to increase the amount payable to a covered employee (as
defined in Section 162(m)(3)) of the Code in respect of a Performance Award
intended to qualify as “performance-based compensation” for purposes of Section
162(m) of the Code.  Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards intended to qualify for the “performance-based
compensation” exception under Section 162(m) of the Code do not, solely for that
reason, fail to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code.
 
34

--------------------------------------------------------------------------------

8.05    Written Determinations.  Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals, and the amount of any actual Performance Award shall be recorded in
writing in the case of Performance Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.
 
8.06    Additional and Substitute Awards.  Awards granted under the Plan may, in
the discretion of the Committee, be granted either in addition to, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate, or any business entity acquired or to be
acquired by the Company or an Affiliate.  An Award may specify that the
Participant is to receive payment from the Company or any Affiliate.  Awards
granted in addition to other Awards or awards may be granted either as of the
same time as or a different time from the grant of such other Awards or awards.
 
8.07    Interest.  Unless interest is specifically provided for in this Plan or
the Award Agreement, no interest will be paid on Awards.  The Award Agreement
may include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the granting or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock.
 
8.08    Exemptions from Section 16(b) Liability.  With respect to a Participant
who is then subject to the reporting requirements of Section 16(a) of the
Exchange Act in respect of the Company, the Committee shall grant Awards under
the Plan and otherwise administer the Plan in a manner so that the grant and
exercise of each Award with respect to such a Participant may qualify for an
available exemption from liability under Rule 16b-3, Rule 16b-6, or otherwise
not be subject to liability under Section 16(b), provided that this provision
shall not be construed to limit sales or other dispositions by such a
Participant (in connection with an exercise or otherwise), and shall not limit a
Participant’s ability to engage in other non-exempt transactions under the
Plan.  The Committee may authorize the Company to repurchase any Award or shares
of Stock deliverable or delivered in connection with any Award in order to avoid
a Participant who is subject to Section 16 of the Exchange Act incurring
liability under Section 16(b).  Unless otherwise specified by the Participant,
equity securities or derivative securities acquired under the Plan which are
disposed of by a Participant shall be deemed to be disposed of in the order
acquired by the Participant.
 

IX. Change in Control

 
9.01    Committee Discretion for Awards that are not 409A Compensation.  Unless
otherwise provided in the Award Agreement, in the event there is any Change in
Control, the Committee may, in its discretion, with respect to any Award or
agreement that is not 409A Compensation, without the consent of the Participant,
provide for any or all of the following to occur:
 
35

--------------------------------------------------------------------------------

(a) the assumption or substitution of, or adjustment to, such outstanding Award
or agreement;

 

(b) acceleration of the vesting of such Award and termination of any
restrictions or performance conditions on such Award; or

 

(c) the cancellation of such Award or agreement for a payment to the Participant
in cash or other property in an amount determined by the Committee.

 
The Committee may provide for the preceding to occur immediately upon the Change
in Control or upon the Termination of Service of the Participant initiated by
the Company or an Affiliate other than for Cause within a fixed time following
the Change in Control.  In addition, with respect to any unexercised Option or
SAR, the Committee may extend the period for exercising the vested portion
thereof for a stated period following such a Termination of Service within such
fixed time (but only during the stated term of the Option or SAR).
 
9.02    Effect of Change in Control on 409A Compensation.  Unless otherwise
provided at the time of grant of an Award providing for 409A Compensation, in
the event there is a Change in Control, and within the one-year period
thereafter, an affected Participant has a Termination of Service initiated by
the Company or an Affiliate other than for Cause, then such Participant’s
outstanding Awards shall thereupon become fully vested, any restrictions or
performance conditions on such Award shall thereupon lapse; and the Award shall
be settled as promptly as practicable but no more than 30 days following such
termination, subject to Section 10.12(b).
 

X. General Provisions

 
10.01  Additional Award Forfeiture Provisions.  The Committee may condition an
Eligible Person’s right to receive a grant of an Award, or a Participant’s right
to exercise an Award, to retain Stock, cash or other property acquired in
connection with an Award, or to retain the profit or gain realized by a
Participant in connection with an Award, including cash or other property
received upon sale of Stock acquired in connection with an Award, upon the
Participant’s compliance with specified conditions relating to non-competition,
confidentiality of information relating to the Company, non-solicitation of
customers, suppliers, and employees of the Company, cooperation in litigation,
non-disparagement of the Company and its officers, Directors and Affiliates, or
other requirements applicable to the Participant, as determined by the
Committee, at the time of grant or otherwise, including during specified periods
following Termination of Service.
 
36

--------------------------------------------------------------------------------

 
10.02
Compliance with Legal and Other Requirements.

 

(a) The Company may, to the extent deemed necessary or advisable by the
Committee, postpone the issuance or delivery of Stock or payment of other
benefits under any Award until completion of such registration or qualification
of such Stock or other required action under any federal or state law, rule or
regulation (including, without limitation, obtaining any approval, order or
ruling from the Securities and Exchange Commission, the Internal Revenue Service
or any other governmental agency that the Committee or the Company shall
determine to be necessary or advisable), listing or other required action with
respect to any stock exchange or automated quotation system upon which the Stock
or other securities of the Company are listed or quoted, or compliance with any
other obligation of the Company, as the Company may consider appropriate, and
may require any Participant, as a condition of receiving payment under an Award
or delivery of Stock under an Award, to make such representations and covenants,
furnish such information and comply with or be subject to such other conditions
as the Company deems necessary or advisable in connection with the issuance or
delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.

 

(b) Without limiting the generality of the foregoing, no Stock or other form of
payment shall be delivered with respect to any Award unless the Company shall be
satisfied based on the advice of its counsel that such issuance will be in
compliance with applicable federal, state and other securities laws.  All
certificates, or book-entry accounts, for shares of Stock delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which Stock
is then listed and any applicable federal, state or other securities laws, and
the Company may cause a legend or legends to be placed on any such certificates,
or notations on such book-entry accounts, to make appropriate reference to such
restrictions.  The foregoing provisions of this paragraph 10.02(b) shall not be
effective with respect to Awards held by United States residents (a) if and to
the extent that the shares of Stock delivered under the Plan are covered by an
effective and current registration statement under the Securities Act of 1933,
as amended, and the Stock is a “covered security” within the meaning of Section
18 of the Securities Act of 1933, as amended, or (b) if and so long as the
Company determines that application of such provisions are no longer required or
desirable.  Without limiting the foregoing, the Committee may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by a Participant or other subsequent transfers
by a Participant of any shares of Stock delivered under the Plan, including,
without limitation, restrictions under the Company’s insider trading policy and
restrictions as to the use of a specified brokerage firm for such resales or
other transfers.

 
37

--------------------------------------------------------------------------------

10.03  Designation of Beneficiary.  By written instrument filed with the Company
during the Participant’s lifetime in a manner specified by the Committee in the
Award Agreement or in the Committee’s rules and procedures of general
application, each Participant may file with the Committee a written designation
of one or more persons or revocable trusts as the Beneficiary who shall be
entitled to receive the amount, if any, payable hereunder after the
Participant’s death or to exercise an Award or to receive settlement of an Award
after the Participant’s death.  No such designation of Beneficiary shall be
effective until filed with the Committee.  A Participant may, from time to time,
revoke or change his or her Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Committee.  The last such
designation received by the Committee prior to the Participant’s death shall be
controlling.  If no such Beneficiary designation is in effect at the time of the
Participant’s death, or if no designated Beneficiary survives the Participant,
the Participant’s estate shall be deemed to have been designated his or her
Beneficiary and the executor or administrator thereof shall receive the amount,
if any, payable hereunder and shall be entitled to exercise or receive
settlement of an Award after the Participant’s death.  If the Committee is in
doubt as to the right of any person as Beneficiary, the Company may retain any
amount in question until the rights thereto are determined, or the Company may
pay such amount into any court of appropriate jurisdiction and such payment
shall be a complete discharge of the liability of the Company therefor.
 

 
10.04
Tax Provisions.

 

(a) Withholding.  The Company and any Affiliate is authorized to withhold, at
the time of grant or settlement or other time as appropriate, from any Award or
Account, any payment relating to an Award or Account, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes required to be withheld by the Company or
Affiliate.  This authority shall include authority to withhold or receive Stock
or other property and to make cash payments in respect thereof in satisfaction
of the Company’s (or an Affiliate’s) withholding obligations in the discretion
of the Committee.  Unless the Committee otherwise specifies, Participants shall
satisfy withholding tax amounts by having the Company (or an Affiliate) withhold
from the Stock to be delivered upon exercise of an Option or vesting or
settlement of a Stock Award that number of shares of Stock having a Fair Market
Value equal (but not in excess of) to the minimum amount required by law to be
withheld, and any additional required withholding shall be satisfied in cash.

 

(b) Required Consent to and Notification of Section 83(b) Election of the Code. 
No election under Section 83(b) of the Code (to include in gross income in the
year of transfer the amounts specified in Section 83(b) of the Code) or under a
similar provision of the laws of a jurisdiction outside the United States may be
made unless expressly permitted by the terms of the Award Agreement or by action
of the Committee in writing prior to the making of such election.  In any case
in which a Participant is permitted to make such an election in connection with
an Award, the Participant shall notify the Committee of such election within ten
days of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Section 83(b) of the Code or other
applicable provision.

 
38

--------------------------------------------------------------------------------

(c) Requirement of Notification Upon Disqualifying Disposition Under Section
421(b) of the Code.  If any Participant shall make any disposition of shares of
Stock delivered pursuant to the exercise of an ISO under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), such Participant shall notify the Committee of such disposition
within ten days thereof.

 

(d) Payment of Tax Amount.  Notwithstanding anything herein to the contrary, in
the event the Internal Revenue Service should finally determine that an Award
that has not been settled is nevertheless required to be included in the
Participant’s or a Beneficiary’s gross income for federal income tax purposes,
then an amount necessary to pay the minimum applicable federal, state or local
income taxes on such includible value shall be distributed with respect to the
Award in a lump sum cash payment within sixty (60) days after such
determination, without the requirement of separate approval by the Committee.  A
“final determination” of the Internal Revenue Service is a determination in
writing ordering the payment of additional tax, reporting of additional gross
income or otherwise requiring an Account or portion thereof to be included in
gross income, which is not appealable or which the Participant or Beneficiary
does not appeal within the time prescribed for appeals.  For avoidance of doubt,
this Section 10.04(d) applies to all Awards and Accounts both 409A Compensation
and non-409A Compensation.

 

(e) Participant Responsibility.  Each Participant is solely responsible for all
taxes of any nature imposed on the Participant in connection with any Award,
including without limitation any taxes under Section 409A or Section 4999 of the
Code.  Nothing in this Plan or any Award Agreement shall be construed to
guarantee the tax consequences to the Participant of any Award.

 

 
10.05
Limitation on Benefits.

 

(a) In the event it shall be determined that any payment or distribution by the
Company to or for the benefit of the Participant (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise) (a
“Payment”) would be nondeductible by the Company for Federal income tax purposes
because of Section 280G of the Code, then the aggregate present value of amounts
payable or distributable to or for the benefit of the Participant to this Plan
(such payments or distributions pursuant to this Plan are hereinafter referred
to as “Plan Payments”) shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Plan Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code.  Such
reduction shall be applied after any reduction to zero if necessary under the
Walgreens Boots Alliance, Inc. Executive Severance and Change in Control Plan
but before any reduction of any other payments that are not Plan Payments unless
the plan or agreement calling for such payments expressly provides to the
contrary making specific reference to this Plan.  Anything to the contrary
notwithstanding, if the Reduced Amount is zero and it is determined further that
any Payment which is not a Plan Payment would nevertheless be nondeductible by
the Company for Federal income tax purposes because of Section 280G of the Code,
then the aggregate present value of Payments which are not Plan Payments shall
also be reduced (but not below zero) to an amount expressed in present value
which maximizes the aggregate present value of Payments without causing any
Payment to be nondeductible by the Company because of Section 280G of the Code. 
For purposes of this Section, present value shall be determined in accordance
with Section 280G(d)(4) of the Code.

 
39

--------------------------------------------------------------------------------

(b) The Committee shall select a firm of certified public accountants of
national standing, (the “Accounting Firm”), which may be the firm regularly
auditing the financial statements of the Company.  The Accounting Firm shall
make all determinations required to be made under this Section and shall provide
detailed supporting calculations both to the Company and the Participant within
15 business days of the Termination of Service or such earlier time as is
requested by the Company and an opinion to the Participant that he has
substantial authority not to report any Excise Tax on his Federal income tax
return with respect to any Payments.  Any such determination by the Accounting
Firm shall be binding upon the Company and the Participant.  The Accounting Firm
shall determine which and how much of the Plan Payments or Payments, as the case
may be, shall be eliminated or reduced consistent with the requirements of this
Section 10.05, provided that, if the Accounting Firm does not make such
determination within 15 business days of the Termination of Service the Company
shall elect which and how much of the Plan Payments or Payments, as the case may
be, shall be eliminated or reduced consistent with the requirements of this
Section 10.05 and shall notify the Participant promptly of such election. 
Within five business days thereafter, the Company shall pay to or distribute to
or for the benefit of the Participant such amounts as are then due to the
Participant under this Plan.

 

(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Plan Payments or Payments, as the case may be, will have
been made by the Company which should not have been made (“Overpayment”) or that
additional Plan Payments or Payments, as the case may be, which will not have
been made by the Company could not have been made (“Underpayment”), in each
case, consistent with the calculations required to be made hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Participant which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, promptly on notice and demand the Participant shall repay to the
Company any such Overpayment paid or distributed by the Company to or for the
benefit of the Participant together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no such
amount shall be payable by the Participant to the Company if and to the extent
such payment would not either reduce the amount on which the Participant is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes.  In the event that the Accounting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Participant together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

 
40

--------------------------------------------------------------------------------

10.06  Amendment and Termination of the Plan.  The Company, acting through its
Board directly or on the recommendation of the Committee, may at any time
terminate, and from time to time may amend or modify the Plan; provided,
however, that no amendment or modification may become effective without approval
of the amendment or modification by the shareholders if shareholder approval is
required to enable the Plan to satisfy any applicable federal or state statutory
or regulatory requirements or applicable exchange listing requirements; and
provided further, that, without the consent of an affected Participant, no such
Board action may materially and adversely affect the rights of such Participant
under any outstanding Award (for this purpose, actions that alter the timing of
federal income taxation of a Participant will not be deemed material unless the
Committee determines that such action would result in an income tax penalty on
the Participant).
 
10.07  No Repricing.  Without the approval of shareholders, the Committee will
not amend or replace previously granted Options or SARs in a transaction that
constitutes a “repricing,” as such term is used in Section 303A.08 of the Listed
Company Manual of the New York Stock Exchange.  In addition, and for avoidance
of doubt, none of the following is permitted to occur without approval of
shareholders:  (a) lowering the grant price of outstanding Options and SARs, and
(b) cancelling outstanding Options and SARs in exchange for cash, other Awards,
or replacement Options and SARs with grant prices that are less than the grant
prices of the cancelled Options or SARs.
 
10.08  Clawback; Right of Setoff.  Awards are subject to the Company’s policy on
recoveries and such other terms and conditions as the Committee may impose.  The
Company or any Affiliate may, to the extent permitted by applicable law, deduct
from and set off against any amounts the Company or an Affiliate may owe to the
Participant from time to time, including amounts payable in connection with any
Award, owed as wages, fringe benefits, or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Company,
although the Participant shall remain liable for any part of the Participant’s
payment obligation not satisfied through such deduction and setoff.  By
accepting any Award granted hereunder, the Participant agrees to any deduction
or setoff under this Section.  Notwithstanding the foregoing, no setoff form
409A Compensation may be made if it results in acceleration or deferral of the
permitted payment date under Section 409A of the Code.
 
41

--------------------------------------------------------------------------------

10.09  Nonexclusivity of the Plan.  Neither the adoption of the Plan by the
Board nor its submission to the shareholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements and awards
which do not qualify under Section 162(m) of the Code, and such other
arrangements may be either applicable generally or only in specific cases.
 
10.10  Treatment of Awards by Other Plans.  No Award shall be treated as
compensation for the purpose of determining benefits based on compensation under
any other plan or arrangement of the Company or any Affiliate unless such plan
or arrangement provides to the contrary making specific reference to this Plan
or to such form of compensation under a Former Plan.
 
10.11  Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash consideration, the Participant
shall be repaid the amount of such cash consideration, or if less, the Fair
Market Value on the date of forfeiture of the Stock for which the Participant
paid.  Distributions in Stock shall be made in whole shares only, with the value
of any fractional share distributed in cash.
 

 
10.12
Considerations Under Section 409A of the Code.

 

(a) Construction in Compliance with Code Section 409A.  The Company intends that
none of the grant, exercise, settlement or amendment or termination of any Award
under the Plan will cause the Participant to be liable for payment of interest
or a tax penalty under Code Section 409A.  The provisions of the Plan and any
Award Agreement shall be construed consistent with that intent.

 

(b) Six-Month Delay.  Any distribution or settlement of 409A Compensation
triggered by the Termination of Service of a Specified Employee that would
otherwise be made prior to the Deferred Distribution Date (as defined below)
shall not occur earlier than the Deferred Distribution Date.  The “Deferred
Distribution Date” is the day that is six (6) months and one (1) day after a
Participant’s Termination of Service (or the Specified Employee’s date of death,
if earlier).

 
42

--------------------------------------------------------------------------------

(c) Certain Grandfathered Awards.  Awards under a Pre-Existing Plan that are
“grandfathered” under Section 409A of the Code and that, but for such
grandfathered status, would be deemed to be subject to Section 409A of the Code
shall be subject to the terms and conditions of the applicable Pre-Existing
Plan, provided that if any provision adopted by amendment to a Pre-Existing Plan
or an Award Agreement after October 3, 2004, would constitute a material
modification of such grandfathered Award, such provision will not be effective
as to such Award unless so stated by the Committee in writing with specific
reference to revoking such grandfathered status.

 
10.13  Governing Law.  The Plan and all agreements and forms hereunder shall be
construed in accordance with and governed by the laws of the State of Illinois
without giving effect to principles of conflicts of laws, and applicable
provisions of federal law.
 
10.14  Awards to Participants Outside the United States.  The Committee may
adopt rules and procedures relating to the operation and administration of the
Plan to accommodate the specific requirements of local laws and procedures for a
Participant or group of participants who are then resident or primarily employed
outside of the United States.  Without limiting the generality of the foregoing,
the Committee is specifically authorized (a) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of evidence of Stock ownership which vary with local requirements and (b) to
adopt sub-plans, and Plan addenda as the Committee deems desirable, to
accommodate foreign laws, regulations and practice; and (C) to modify the terms
of any Award under the Plan in any manner deemed by the Committee to be
necessary or appropriate in order that such Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad shall
be comparable to the value of such an Award to a Participant who is resident or
primarily employed in the United States.
 
10.15  Limitation on Rights Conferred under Plan.  Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or an Affiliate, (ii) interfering in any way
with the right of the Company or an Affiliate to terminate any Eligible Person’s
or Participant’s employment or service at any time, (iii) giving an Eligible
Person or Participant any claim to be granted any Award under the Plan or to be
treated uniformly with other Participants and employees, or (iv) conferring on a
Participant any of the rights of a shareholder of the Company unless and until
the Participant is duly issued or transferred shares of Stock in accordance with
the terms of an Award.  Neither the Plan nor any action taken hereunder shall be
construed to alter the status of any Eligible Person or Participant as an
employee at will.  Except as expressly provided in the Plan or an Award
Agreement, neither the Plan nor any Award Agreement shall confer on any person
other than the Company and the Participant any rights or remedies thereunder.
 
43

--------------------------------------------------------------------------------

10.16  Severability; Entire Agreement.  If any of the provisions of this Plan or
any Award Agreement are finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of provision of a restrictive covenant applicable to an
Award pursuant to Section 10.01 (a “Restrictive Covenant”) is finally held to be
invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder; and
further provided that if any portion of a Restrictive Covenant is finally held
to be invalid, illegal or unenforceable notwithstanding such modification or
because such modification of the acceptable scope does not cure such invalidity,
illegality or unenforceability, such provision shall not be severable, the
entire Award shall be deemed invalid, illegal and unenforceable; the Company and
its Affiliates shall have no liability or obligation respecting such Award, and
the Participant shall forthwith restore to the Company any payment or settlement
previously made pursuant to that Award.  The Plan and any Award Agreements
contain the entire agreement of the parties with respect to the subject matter
thereof and supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.
 
10.17  Plan Term.  Unless earlier terminated by action of the Board of
Directors, the Plan will remain in effect until such time as no Stock remains
available for delivery under the Plan, and the Company has no further rights or
obligations under the Plan with respect to outstanding Awards under the Plan;
subject to Section 7.01(C)(iii) regarding Incentive Stock Options.
 
10.18  Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definitions of
any term herein in the singular shall also include the plural.
 
10.19  General Creditor Status.  With respect to any award other than Restricted
Stock Shares, each Participant and Beneficiary shall be and remain an unsecured
general creditor of the Company with respect to any payments due and owing to
such Participant or Beneficiary hereunder.  All payments to persons entitled to
benefits hereunder shall be made out of the general assets of the Company and
shall be solely the obligation of the Company.  To the extent the Plan is a
promise by the Company to pay benefits in the future and it is the intention of
the Company and Participants that the Plan be “unfunded” for tax purposes (and
for the purposes of Title I of the Employee Retirement Income Security Act of
1974, as amended).
 
 
44

--------------------------------------------------------------------------------